IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,576-04


VERNON CANNON, Relator

v.

 CRIMINAL DISTRICT COURT NUMBER 2, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. C-2-008815-096031-A

FROM TARRANT COUNTY



 Per curiam.

O R D E R


	Relator has filed a "petition for writ of habeas ad testificandum" complaining that the district
court is not acting on his properly filed application for writ of habeas corpus.  This Court will
construe this filing as a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  Relator contends that he filed an application for a writ of habeas corpus
in the Criminal District Court Number 2 of Tarrant County, that more than 35 days have elapsed, and
that the application has not yet been forwarded to this Court. Relator contends that the district court
entered an order designating issues on July 10, 2009.
	 Respondent, the Judge of the Criminal District Court Number 2 Court of Tarrant County,
shall file a response with this Court by having the District Clerk submit the record on such habeas
corpus application.  In the alternative, the trial court may resolve the issues set out in its order and
then have the District Clerk submit the record on such habeas corpus application.  In the alternative,
the trial court may resolve the issues set out in its order and then have the District Clerk submit the
record on such application.  In either case, the trial court's response shall be submitted within 30
days of the date of this order.  This application for leave to file a writ of mandamus will be held in
abeyance until Respondent has submitted its response.

Filed: March 7, 2012
Do not publish